DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Jordan on 4/22/2022.

The application has been amended as follows: 

21. (Currently Amended) A method for installing a liquid quality system into a containment structure, wherein the liquid quality system includes a liquid quality device and at least one drag-inducing assembly, the at least one drag-inducing assembly having at least one supporting portion and at least one drag-inducing portion, the at least one supporting portion having a lower region and an upper region, the method comprising: forming a sump region; mounting, at least partially in the sump region, the at least one supporting portion onto a sidewall of the containment structure;
attaching the at least one drag-inducing portion to the at least one supporting portion;
mounting the liquid quality device in the containment structure,
attaching a cap including a flange to [[an]] the upper region of the supporting portion; and
positioning the liquid quality device onto the flange.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach “attaching a cap including a flange to an upper region of the supporting portion; and positioning the liquid quality device onto the flange” in combination with remaining limitations in Claim 21.
The closest prior art, Howe (U.S. Patent No. 6,780,310), teaches a method for installing a liquid quality system into a containment structure (Fig. 1, 2),
wherein the liquid quality system includes a liquid quality device (Fig. 1, 6) and at least one drag-inducing assembly (Fig. 1, 8, 14, 16) (Col. 4, vortex flow through baffle (14)), the at least one drag-inducing assembly (Fig. 1, 8, 14, 16) having at least one supporting portion (Fig. 1, 16) and at least one drag-inducing portion (Fig. 1, 8 & 14), the at least one supporting portion having a lower region and an upper region, the method comprising: 
forming a sump region (Fig. 1, inside sump (2) below the filter channel (6));
mounting, at least partially in the sump region (Fig. 1, inside sump (2) below the filter channel (6)), the at least one supporting portion (Fig. 1, 16) onto a sidewall of the containment structure (Fig. 1, 2); 
attaching the at least one drag-inducing portion (Fig. 1, 8 & 14) to the at least one supporting portion (Fig. 1, 16) (Col. 3, lines 14-17 & lines 33-37: baffle (14) and rim member (8) are attached to support strap (16) either directly or indirectly); and
mounting the liquid quality device (Fig. 1, 6) in the containment structure (Fig. 1, 2) (Col. 3, lines 33-37).
However, the prior art fails to teach the aforementioned allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 of U.S. Patent No. 11,041,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are either taught by or obvious over each or a combination of claims in the aforementioned patent.
For example, Claim 21 in the current application is either taught by or obvious over Claims 1 and 4 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (U.S. Patent No. 10639568), Andoh (U.S. Patent Publication No. 2011/0127204), Garbon (U.S. Patent Publication No. 2018/0185770).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/6/2022